J-S13029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

ROGER H. WILLIAMS

                            Appellant                    No. 1950 EDA 2016


                   Appeal from the PCRA Order May 10, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0607531-1999


BEFORE: BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY LAZARUS, J.:                               FILED APRIL 18, 2017

        Roger H. Williams appeals from the order entered in the Court of

Common Pleas of Philadelphia County, dismissing as untimely his petition

filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546

(“PCRA”). Upon review, we affirm.

        On February 23, 2000, Williams was convicted in a non-jury trial of

robbery, burglary and related counts stemming from an incident in which he

and another man forced their way into a home and robbed the occupants at

gunpoint. The Honorable Rayford Means imposed an aggregate sentence of

36 to 72 years’ imprisonment.             After filing a PCRA petition, the court

reinstated Williams’ direct appellate rights nunc pro tunc.           This Court

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S13029-17



affirmed Williams’ judgment of sentence on June 4, 2002 and the Supreme

Court denied allowance of appeal on October 10, 2002. Thereafter, Williams

sought relief in two PCRA petitions, both of which were denied.

       On November 4, 2010, Williams filed a third, facially untimely1 PCRA

petition in which he alleged, inter alia, the application of the newly-
____________________________________________


1
  A PCRA petition, including a second or subsequent petition, must be filed
within one year of the date the underlying judgment of sentence becomes
final. See 42 Pa.C.S.A. § 9545(b)(1); see also Commonwealth v. Bretz,
830 A.2d 1273, 1275 (Pa. Super. 2003). A judgment of sentence is deemed
final “at the conclusion of direct review, including discretionary review in the
Supreme Court of the United States and the Supreme Court of Pennsylvania,
or at the expiration of time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3).
See also Commonwealth v. Pollard, 911 A.2d 1005, 1007 (Pa. Super.
2006).

Here, Williams’ judgment of sentence became final no later than January 8,
2003, upon the expiration of the ninety-day period for filing a writ of
certiorari with the United States Supreme Court. See 42 Pa.C.S.A. §
9545(b)(3); U.S.Sup.Ct.R. 13. Thus, he had one year from that date, or
until January 8, 2004, to file a timely PCRA petition. See 42 Pa.C.S.A. §
9545(b). Williams did not file the instant petition until March 10, 2016,
more than 13 years after his judgment of sentence became final.
Accordingly, the PCRA court had no jurisdiction to entertain Williams’ petition
unless he pleaded and offered to prove one of the three statutory exceptions
to the time bar within sixty days of the date the claim could have been
presented. 42 Pa.C.S.A. § 9545(b)(2). The statutory exceptions are as
follows:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or
(Footnote Continued Next Page)


                                           -2-
J-S13029-17



discovered-facts exception to the PCRA time bar set as forth in 42 Pa.C.S.A.

§ 9545(b)(1)(ii).         Specifically, Williams asserted that, at two pretrial

conferences in July and August of 1999, the Commonwealth offered

favorable plea deals to his defense counsel, who rejected them without

consulting Williams. In support of this claim, Williams attached an “internal

criminal docket entry,”2 which contained two entries, dated July 29, 1999

and August 12, 1999, stating “offer rejected.”          Williams claimed that he had

written to numerous individuals in an attempt to obtain transcripts from the

pretrial conferences, but to no avail.            Then, in 2010, on the advice of a

fellow inmate, Williams wrote to someone in the Clerk of Quarter Sessions

office, who sent him the “docket entry.”

      The PCRA court denied relief and Williams appealed. In rejecting his

claim, this Court concluded that Williams had failed to exercise due diligence

in obtaining the document and failed to explain why he could not have

written to the Clerk of Quarter Sessions sooner. The Court also found that,

                       _______________________
(Footnote Continued)


      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S.A. § 9545(b)(1).
2
  The document to which Williams refers is actually a Quarter Sessions
status sheet.



                                            -3-
J-S13029-17



“[w]hile the document indicates plea offers were rejected prior to trial, it

does not prove that counsel failed to communicate those offers” to Williams.

Commonwealth v. Williams, 890 EDA 2013, at 7 (Pa. Super. filed

1/14/14) (unpublished memorandum decision).

      Subsequently, Williams filed the instant pro se PCRA petition, his

fourth, on March 10, 2016. Once again, he alleged an exception to the time

bar under section 9545(b)(1)(ii).     This time, he presented a document

obtained from the Philadelphia District Attorney’s Office through a “right-to-

know law” request, setting forth the terms of the plea deal allegedly rejected

by counsel without consulting Williams. Williams stated that he first filed a

“right-to-know” request in or about October 2012, but it was denied.       He

filed a second request in October 2015 and, on January 11, 2016, received

the plea offer document in response.        He filed the instant PCRA petition

within sixty days of receiving the document. The PCRA court again denied

relief on the basis that Williams failed to exercise due diligence in

discovering the written plea offer.

      This timely appeal follows, in which Williams raises the following

claims, verbatim, for our review:

      1. Whether the PCRA court erred as a matter of law and
      constitution in denying [Williams’] third motion for post
      conviction collateral relief (PCRA) as untimely filed, when
      [Williams] raised genuine issues of material facts that warranted
      develop[]ment, and established that his newly[-]discovered[-]
      evidence claim was within the plain language of the timeliness
      exception set forth at 42 Pa.C.S.A. § 9545(b)(1)(ii) and 42
      Pa.C.S.A. § 9545(b)(2)?


                                      -4-
J-S13029-17


      2. Whether [Williams] is entitled to a new trial, or remand for an
      evidentiary hearing based upon the personal documents of the
      District Attorney, located only in the District Attorney’s case file,
      revealing that a memorandum plea offer sheet was proffered to
      trial counsel, Edward C. Meehan, Jr., Esquire, for the sole
      purpose of being communicated to [Williams], for the
      opportunity to resolve the charges against him with a lesser
      sentence of 8 to 20 years, to be considered at the scheduled
      pre-trial conference hearing before the late, Honorable Anthony
      J. DeFino, by [Williams,] who did not know about nor
      participate[] in the pre-trial conference hearing proceedings in
      this case, in which newly-discovered evidence was not public
      record and could only be provided to [Williams] by the District
      Attorney’s Office?

      3.    Whether prior trial counsel, Edward C. Meehan, Jr.,
      Esquire[’s] failure to communicate the newly-discovered
      evidence, the District Attorney’s memorandum plea offer sheet
      and its content, its term of 8 to 20 years, which [Williams] would
      have accepted, violates trial counsel’s obligation under the Sixth
      Amendment’s assistance of counsel, effective[] assistance of
      counsel and the Fourteenth Amendment’s due process clause?

Brief of Appellant, at 4.

      Our standard and scope of review for the denial of a PCRA petition is

well-settled.   We review the PCRA court’s findings of fact to determine

whether they are supported by the record, and review its conclusions of law

to determine whether they are free from legal error.        Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014). The scope of our review is limited to

the findings of the PCRA court and the evidence of record, viewed in the light

most favorable to the prevailing party at the PCRA level. Id.

      As   stated   above,   Williams   invokes   the   “newly-discovered     fact”

exception to the time bar set forth in section 9545(b)(1)(ii).

      The timeliness exception set forth in [s]ection 9545(b)(1)(ii)
      requires a petitioner to demonstrate he did not know the facts

                                        -5-
J-S13029-17


       upon which he based his petition and could not have learned
       those facts earlier by the exercise of due diligence.
       Commonwealth v. Bennett, [] 930 A.2d 1264, 1271 ([Pa.]
       2007).       Due diligence demands that the petitioner take
       reasonable steps to protect his own interests. Commonwealth
       v. Carr, 768 A.2d 1164, 1168 (Pa. Super. 2001). A petitioner
       must explain why he could not have learned the new fact(s)
       earlier with the exercise of due diligence. Commonwealth v.
       Breakiron, [] 781 A.2d 94, 98 ([Pa.] 2001); Commonwealth
       v. Monaco, 996 A.2d 1076, 1080 (Pa. Super. 2010)[.] This rule
       is strictly enforced. Id. Additionally, the focus of this exception
       “is on the newly discovered facts, not on a newly discovered or
       newly      willing   source  for    previously    known      facts.”
       Commonwealth v. Marshall, [] 947 A.2d 714, 720 ([Pa.]
       2008).

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015).                   “Due

diligence requires neither perfect vigilance nor punctilious care, but rather it

requires reasonable efforts by a petitioner, based on the particular

circumstances, to uncover facts that may support a claim for collateral

relief.”   Commonwealth v. Burton, 121 A.3d 1063, 1071 (Pa. Super.

2015), appeal granted, 134 A.3d 446 (Pa. 2016).

       Here, the PCRA court properly concluded that Williams did not

demonstrate why he could not have discovered the new facts earlier with the

exercise of due diligence. As far back as June 2004, Williams was aware of

the pre-trial conference hearings at which trial counsel allegedly rejected the

Commonwealth’s plea offer without consulting him.         See Memorandum of

Law in Support of Amended PCRA Petition, 3/10/16, at 17 (detailing letter

written to trial counsel on June 12, 2004, seeking information regarding pre-

trial conference hearings). Thus, Williams could have contacted the District

Attorney’s office seeking information regarding plea offers as early as 2004.


                                      -6-
J-S13029-17



However, Williams did not file his “right-to-know” request until eight years

later, in 2012. Moreover, after his initial request was denied on November

2, 2012, Williams inexplicably waited another three years to file a second

request, which was ultimately granted on January 6, 2016.           Although

Williams baldly asserts that he exercised due diligence, he does not explain:

(1) the delay between the time he initially became aware that plea offers

had allegedly been rejected on his behalf (not later than 2004) and his first

“right-to-know” request to the District Attorney’s office; or (2) the nearly

three-year delay between the denial of his first “right-to-know” request and

his second, successful, request.

      In addition, as we previously noted with regard to Williams’ earlier

newly-discovered-fact claim, see Williams, 890 EDA 2013, at 7, while the

plea offer document Williams obtained indicates that a plea offer was

rejected prior to trial, it does not tend to prove that counsel failed to

communicate that offer to him.

      Williams failed to   demonstrate the     necessary due diligence in

uncovering the facts upon which he based his newly-discovered-fact claim.

Brown, supra. Accordingly, the PCRA court properly denied relief.

      Order affirmed.




                                    -7-
J-S13029-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017




                          -8-